DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4, and 7-8 have been amended.  Claims 3 and 5 are cancelled.  Claims 1-2, 4, and 6-15 are pending in the instant application.  Claims 7-15 are withdrawn as non-elected subject matter.   Claims 1-2, 4, and 6 are under examination on the merits.  


Response to Amendment
The Amendment by Applicants’ representative Belinda Lee on 09/02/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendment to claim 1 fails to overcome the rejection.  The rejection is maintained.

Claim rejection under 35 U.S.C.§112(d)
 
Applicants amend claims 7 and 8 from product claims into method claims.  In addition, Applicants withdraw claims 7 and 8 from further consideration because claims 7 and 8 are drawn to different invention from presently examined claims 1-2, 4, and 6.   Therefore, the rejection of claims 7 and 8 are moot.  

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment to claim 1 fail to overcome the rejection.  The rejection is maintained.


Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment to claim 1 fail to overcome the rejection.  The rejection is maintained. The 103(a) rejection is revised and cited below.

The following rejections are necessitated by the amendment filed 09/02/2021:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, amended claim 1 defines the term “metallic compound” twice:  a) selected from the group consisting of metal hydroxide, metal hydride, metal acetate, metal methoxide, and metal oxide; b) the metallic compound comprises at least one selected from the group consisting of magnesium hydroxide, magnesium hydride, magnesium acetate, and magnesium methoxide.   Therefore, “metallic compound” can be interpreted as either metal acetate or magnesium acetate.  It is not clear whether “zinc acetate”, a metal acetate, for example can be included as a claimed metal acetate.  Therefore, claim 1 is indefinite.  Claims 2, 4, and 6 depending on rejected claim 1 are rejected accordingly.   The term “metallic compound” of claim 1 is given a broadest interpretation in light of the specification as a metallic compound, not 
In addition, the added phrase “wherein the metallic compound comprises at least one selected from the group consisting of magnesium hydroxide, magnesium hydride, magnesium acetate, and magnesium methoxide, or the MOF comprises at least one selected from the group consisting of MOF-808, NU-1000, Ui0-66, UiO-66-X, UiO-67, and UiO-67-X , wherein X in UiO-66-X is NH2, NO2, or (OH)2, and X in Ui0-67-X is NH2, NO2, or (OH)2” is indefinite because the term “or” in the phrase, and the definition of MOF as a metal-organic framework or as a species selected from the group consisting of MOF-808, NU-1000, Ui0-66, UiO-66-X, UiO-67, and UiO-67-X. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,854,885  (“the `885 patent”) to Li et al. initially published in WO2017/117410 on July 6, 2017.  

Applicants’ claim 1 is drawn to a chemical warfare agent (CWA) decontaminant comprising 
Claim interpretation: The claimed MOF product of claim 1 as a chemical warfare agent (CWA) decontaminant is simply a statement of intend-to-use or purpose of the invention, not a separate claim limitation.  [A] preamble simply stating the intended use or purpose of the invention will usually not limit the scope of the claim, unless the preamble provides antecedents for ensuring claim terms and limits the claim accordingly. Satisfaction of the claimed steps/elements necessarily results in satisfying the purpose of the invention or the intended use.  Outdry Techs Corp. v. Geox S.P.A. 859 F.3d 1364, Fed. Cir. (2017).  

The `885 patent discloses a zinc oxide based MOF catalyst coated with a second transition metal of iron (II) acetate for coating the MOF or filing its pores, wherein the molar ratio of zinc oxide, 2-methylimidazole, ammonia sulfate, iron(II) acetate, and phenanthroline was 1:2:0.04:0.025:2 with ZnO being used at a scale of 10 mmol, see Example 1, col. 11, lns. 1-12. In addition, Examples 2-16 also discloses a zinc oxide based MOF catalyst coated with a second transition metal of iron (II) acetate for coating the MOF or filing its pores.   The `885 patent anticipates claims 1 and 6-8, wherein the metal-organic framework (MOF) is a Zn-MOF, and the at least one metallic compound is iron(II) acetate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,854,885 (“the `885 patent”) to Li et al. initially published in WO2017/117410 on July 6, 2017.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `885 patent discloses a zinc oxide based MOF catalyst coated with a second transition metal of iron (II) acetate for coating the MOF or filing its pores, wherein the molar ratio of zinc oxide, 2-methylimidazole, ammonia sulfate, iron(II) acetate, and phenanthroline was 1:2:0.04:0.025:2 with ZnO being used at a scale of 10 mmol, see Example 1, col. 11, lns. 1-12. In addition, Examples 2-16 also discloses a zinc oxide based MOF catalyst coated with a second transition metal of iron (II) acetate for coating the MOF or filing its pores.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed metallic compound treated MOF of claim 2 
The difference between the MOF of claim 4 and the MOF of the `885 patent is that Examples 1-16 of the prior art do not teach the central metal of the MOF comprises Fe or Cu.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

The instantly claimed method would have been obvious over the metallic compound treated MOF of claim 2 because the difference is further taught and/or suggested by the same prior art the `885 patent, which teaches the second transition metal for treating the MOF is zinc (Zn), see col. 4, ln. 32.  
The instantly claimed method would have been obvious over the metallic compound treated MOF of claim 4 because the difference is further taught and/or suggested by the same prior art the `885 patent, which teaches the first transition metal of the MOF is iron (Fe), and copper (Cu), see col. 4, ln. 35.  One of ordinary skill in the art at the time of the invention would have been motivated to try use Fe or Cu containing metal compound in MOF in claim 4, and Zn containing metal compound in claim 4 to replace the metallic compound treated MOF disclosed in Examples 1-16 of the same prior art as being suggested by the prior art.  It would be an obvious-to-try.  

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 depends on claim 8, a subsequent claim.   A dependent claim should depend on a preceding claim.  Claims 7 should be cancelled and renumbered as a new claim 16, which depends on preceding claim 8. Appropriate correction is required.

	
Conclusions
Claims 1-2, 4, and 6 are rejected.
Claim 7 is objected to.
Claims 7-15 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YONG L CHU/Primary Examiner, Art Unit 1731